Citation Nr: 1731426	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-26 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for myasthenia gravis, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to October 1976.

In September 2015 the Board denied the Veteran's claims of entitlement to service connection for diabetes mellitus, to include as due to toxic herbicide exposure; entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus; and entitlement to service connection for myasthenia gravis, to include as secondary to diabetes mellitus.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand.  The Board's decision was vacated and the Veteran's claims were remanded to the Board.  The Order called for the claims to be remanded in that the Board did not adequately address the credibility of the statements of record attesting that the Veteran set foot in the Republic of Vietnam during active service.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issue of entitlement to service connection for diabetes mellitus is granted in the decision below.  All other claims are being remanded and are addressed in the REMAND portion of the decision below.  They are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran is both competent and credible to report that he set foot in the Republic of Vietnam during active service.  

2.  The competent and credible evidence of record demonstrates that diabetes mellitus is related to the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal decided herein in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

If a combat veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  38 U.S.C.A. § 1154(b) (West 2014).  This reduced evidentiary burden relates only to the issue of service incurrence, however, and not to whether the veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Pursuant to 38 C.F.R. § 3.303(b) (2016), when a chronic condition (e.g., diabetes mellitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., diabetes mellitus) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2016).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116 (a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2016).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2016).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e) (2016), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  

The diseases for which service connection may be presumed to be due to an association with herbicide agents include type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina].  38 U.S.C.A. § 1116(a)(2) (West 2015); 38 C.F.R. § 3.309(e) (2016).  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) (2016) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Diabetes Mellitus

The Veteran's inservice exposure to herbicides in Vietnam is conceded based on his consistent description of his service aboard ships where he worked as an aviation storekeeper.  He asserted that his position required him to go ashore to deliver aircraft parts to the Naval Support Activity in De Nang.  His service aboard the USS RANGER is corroborated in his service personnel records.  Also of record is an April 2006 statement from his commanding officer who confirmed that in February 1970, the Veteran flew from the USS RANGER to Da Nang where he waited several days for commercial transportation back to the United States.  The Veteran testified in detail as to his time ashore in Vietnam in April 2015.  

Treatment records reflect a diagnosis of diabetes mellitus as early as 2004.  

Based on a review of the evidence, the Board concludes that service connection for diabetes mellitus is warranted.  The evidence during this appeal reflects a current diagnosis of diabetes mellitus, and it is the Board's conclusion that the evidence is convincing that the Veteran set foot in the Republic of Vietnam.  Thus, his exposure to Agent Orange is conceded.  As his military service in Vietnam is conceded, the evidence supports a finding that the Veteran was exposed to herbicides in service, and as diabetes mellitus is a disability presumptively associated with herbicide exposure, service connection is warranted.  All reasonable doubt was resolved in the Veteran's favor in making this determination.  


ORDER

Entitlement to service connection for diabetes mellitus is granted.  


REMAND

It is the Veteran's contention that he has peripheral neuropathy of the upper and lower extremities, as well as myasthenia gravis, that is secondary to service-connected diabetes mellitus.  While myasthenia gravis is demonstrated in VA records dated in 2008 and thereafter, no nexus opinion has been obtained as to whether this condition is secondary to diabetes mellitus.  Moreover, while a private physician reported in an April 2009 statement that the Veteran was under his care for several neurological diagnoses, to include autoimmune myasthenia gravis and demyelinating peripheral neuropathy, and subsequently dated VA records show that the Veteran was on gabapentin for peripheral neuropathy, no nexus opinion is of record regarding peripheral neuropathy, nor is it evident which extremities are affected.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)  

Accordingly, the case is REMANDED for the following action:

1.  Initially, the AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment for peripheral neuropathy of the upper and/or lower extremities or for myasthenia gravis.  After obtaining any necessary authorization or medical releases, the RO should request and associate with the claims file legible copies of the veteran's complete treatment reports from all sources identified whose records have not previously been secured.  Regardless of the veteran's response, the RO should secure all outstanding VA treatment records.  

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed peripheral neuropathy of the bilateral upper and lower extremities.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed peripheral neuropathy of the bilateral upper and lower extremities is directly related to the Veteran's military service or is caused or aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus.  [If any diagnosed peripheral neuropathy of the bilateral upper and lower extremities is found to have been aggravated by the diabetes mellitus, type II, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state the reason(s), with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

3. Also, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed myasthenia gravis.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed myasthenia gravis is directly related to the Veteran's military service or is caused or aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus.  [If any diagnosed myasthenias gravis is found to have been aggravated by diabetes mellitus, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state the reason(s), with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


